467 S.E.2d 410 (1996)
342 N.C. 879
Russell C. WALTON, Jr. and wife, Margie G. Walton
v.
CITY OF RALEIGH.
No. 50A95.
Supreme Court of North Carolina.
March 8, 1996.
*411 Steven L. Evans, Raleigh, for plaintiffs-appellants.
Thomas A. McCormick, City Attorney, Raleigh, for defendant-appellee.
WEBB, Justice.
This case involves the interpretation of a consent judgment. A consent judgment is a court-approved contract subject to the rules of contract interpretation. Yount v. Lowe, 288 N.C. 90, 215 S.E.2d 563 (1975). If the plain language of a contract is clear, the intention of the parties is inferred from the words of the contract. Lane v. Scarborough, 284 N.C. 407, 410, 200 S.E.2d 622, 624-25 (1973).
In this case, the language is clear. It is said in the consent judgment that the plaintiffs may have access to the sewer line subject to their "obtaining tap-on privileges from the appropriate governing bodies." We read this to mean that before the plaintiffs can connect with the sewer line, they must have the consent of the appropriate governing body, in this case the City, which consent will only be given when the plaintiffs have complied with the City's regulations. We note that the requirement of obtaining tap-on privileges refers to "the appropriate governing bodies." This is an indication that the parties contemplated that some governing body other than the County might have to be satisfied before the plaintiffs could connect with the sewer line.
The plaintiffs argue that without the agreement to allow them to connect with the sewer line, they would have equal rights with all other property owners to make the connection. The agreement, say the plaintiffs, must give the plaintiffs something more. This may be true, but it cannot be something more that conflicts with the plain words of the consent judgment.
The plaintiffs filed affidavits from the attorneys who represented the plaintiffs and the County when the consent judgment was entered, in which they say that the parties did not contemplate that the plaintiffs would have to meet other conditions such as connecting to the water system in order to connect to the sewer line. We are governed by the plain words of the consent judgment. We cannot consider these affidavits.
The plaintiffs say further that the defendants have conceded that the "parties *412 have a different interpretation of the relevant language," and this makes the consent judgment ambiguous. Parties can differ as to the interpretation of language without its being ambiguous, and we find no ambiguity here.
The plaintiffs also say that the City has to abide by the terms of the agreement, and it cannot impose a requirement on them which was not in effect when the consent judgment was executed. The City is abiding by the agreement. The consent judgment provides that the plaintiffs must obtain tap-on privileges from the appropriate authority, in this case the City, and the City may set the requirements for obtaining this privilege.
The cases relied on by the plaintiffs, Plant Food Co. v. City of Charlotte, 214 N.C. 518, 199 S.E. 712 (1938), Mulberry-Fairplains Water Ass'n v. Town of North Wilkesboro, 105 N.C.App. 258, 412 S.E.2d 910, disc. rev. denied, 332 N.C. 148, 419 S.E.2d 573 (1992), and Raintree Corp. v. City of Charlotte, 49 N.C.App. 391, 271 S.E.2d 524 (1980), are not helpful to them. In each of those cases, the city was attempting to do something contrary to the terms of a contract. In this case, the City acted in accordance with the terms of the consent judgment.
AFFIRMED.